                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

DANIELLE HAMILTON,            )            CIVIL NO. 18-00501 JAO-WRP
                              )
             Plaintiff,       )            ORDER GRANTING IN PART AND
                              )            DENYING IN PART DEFENDANTS’
       vs.                    )            MOTION TO DISMISS
                              )
WILLIAM LEFKOWITZ; DENISE )
LEFKOWITZ; and DOES 1 through )
10, inclusive,                )
                              )
             Defendants.      )

          ORDER GRANTING IN PART AND DENYING IN PART
                DEFENDANTS’ MOTION TO DISMISS

      This action concerns Defendants William (“William”) and Denise

(“Denise”) Lefkowitz’s (collectively “Defendants”) alleged defamation, threats,

and verbal abuse against Plaintiff Danielle Hamilton (“Plaintiff”) on Facebook and

Our Family Wizard (“OFW”). 1 Defendants move to dismiss part of the First

Amended Complaint (“FAC”): Plaintiff’s defamation claim on the basis of

qualified privilege and her negligent infliction of emotional distress (“NIED”)

claim for failure to state a claim. For the reasons articulated below, the Court

GRANTS IN PART AND DENIES IN PART Defendants’ Motion to Dismiss.

ECF No. 38.


1
  OFW is a website used by divorced and separated parents to communicate and
share information about their children. ECF No. 33 ¶ 15.
                                  BACKGROUND

I.    Factual History

      As alleged in the FAC, Plaintiff and William are divorced and share four

children. ECF No. 33 ¶ 9. They resided in Texas and obtained their divorce

decree there. Id. ¶¶ 10-11. In 2015 Plaintiff moved to Alabama then William and

Denise, William’s current wife, moved to Hawai‘i. Id. ¶ 13. Pursuant to the

divorce decree, any parent moving out of Texas is solely responsible for 100% of

the children’s airfare and travel arrangements and costs to and from the other

parent’s residence. Id. ¶ 12.

      Following their relocation, Plaintiff and William agreed that William’s visits

with the children would occur in San Antonio, Texas. Id. ¶ 14. Plaintiff agreed to

bear the costs associated with transporting the children to San Antonio and

William agreed to cover his transportation expenses to San Antonio. Id.

Defendants changed their mind about the visitation venue in 2017 and insisted that

Plaintiff pay for the children’s airfare to Hawai‘i. Id. ¶ 19. Plaintiff alleges that

after she refused to do so, Defendants “wrongfully threatened [her] with

incarceration, repeatedly used profanity and insults, and maliciously published

false and defamatory remarks and statements about and against [her] in an attempt

to disgrace, embarrass, intimidate, and force [her] to pay for the children’s airfare




                                           2
to the State of Hawai‘i.” Id. ¶ 20. In the FAC, Plaintiff lists multiple threatening

and demeaning comments posted by Defendants on OFW. 2 Id. ¶ 21.

       Plaintiff claims that Denise posted defamatory statements on Facebook,

including allegations that Plaintiff is mentally ill and needs professional help and

that Plaintiff was the subject of a Child Protective Services case for sexual assault.

Id. ¶ 22.

II.    Procedural History

       Plaintiff commenced this action on December 26, 2018. On June 24, 2019,

the Court issued an Order Granting in Part and Denying in Part Defendants’ FRCP

Rule 12(b)(6) and/or 12(b)(1) Motion to Dismiss (“Order”). ECF No. 31. The

Court declined to abstain from adjudicating the case; it dismissed Plaintiff’s NIED

claim with leave to amend; it dismissed Plaintiff’s injunctive relief claim without

leave to amend; and it concluded that Plaintiff’s defamation and IIED claims were

sufficiently pled.

       Plaintiff filed the FAC on July 24, 2019 asserting the following claims:

(1) defamation (Count I); and (2) intentional and/or negligent infliction of

emotional distress (Count II). ECF No. 33. In her prayer for relief, Plaintiff




2
 According to Plaintiff, Denise repeatedly notified her that she communicates on
OFW using William’s account. ECF No. 33 ¶ 18.
                                          3
requests an award of general and special damages and attorneys’ fees and costs.

Id. at 11.

       On September 27, 2019, Defendants filed the instant Motion. ECF No. 38.

                                 LEGAL STANDARD

       Federal Rule of Civil Procedure (“FRCP”) 12(b)(6)3 authorizes dismissal of

a complaint that fails “to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). On a Rule 12(b)(6) motion to dismiss, “the court accepts the facts

alleged in the complaint as true,” and “[d]ismissal can be based on the lack of a

cognizable legal theory or the absence of sufficient facts alleged.” UMG

Recordings, Inc. v. Shelter Capital Partners LLC, 718 F.3d 1006, 1014 (9th Cir.

2013) (alteration in original) (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d

696, 699 (9th Cir. 1988)). However, conclusory allegations of law, unwarranted

deductions of fact, and unreasonable inferences are insufficient to defeat a motion

to dismiss. See Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.

2001) (citation omitted); Nat’l Ass’n for the Advancement of Psychoanalysis v.

Cal. Bd. of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000) (citation omitted).

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”


3
  In the Motion and Reply, Defendants cite FRCP 12(b)(1) as the legal basis for
dismissal. But the memorandum in support of the Motion cites FRCP 12(b)(6),
the applicable standard for failure to state a claim.
                                            4
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). Facial plausibility exists “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556). The tenet that the court must accept as true all of the allegations contained in

the complaint does not apply to legal conclusions. See id. As such, “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader

is entitled to relief.’” Id. at 679 (citing Fed. R. Civ. P. 8(a)(2)) (some alterations in

original). If dismissal is ordered, the plaintiff should be granted leave to amend

unless it is clear that the claims could not be saved by amendment. See Swartz v.

KPMG LLP, 476 F.3d 756, 760 (9th Cir. 2007) (citation omitted).

                                    DISCUSSION

       Defendants argue that Plaintiff’s defamation claim fails to state a claim

based on qualified privilege. Defendants also seek dismissal of the NIED claim for

failure to state a claim.




                                            5
I.    Count I – Defamation

      The Court already determined that Plaintiff stated a defamation claim. 4 She

asserts nearly identical allegations in the FAC:

             26. Defendants have made written and oral false statements of
             fact to third parties that defamed Plaintiff. Defendants’ false
             statements were intentional or made with reckless disregard of
             their truth or falsity and caused harm to Plaintiff’s reputation.

             27. The actions by Defendants constitute willful and malicious
             defamation, by which Defendants have caused, and will continue
             to cause substantial and irreparable harm to Plaintiff.

             28. Defendants[] knew that the statements and allegations
             made about and against Plaintiff were not true.


4
  The Hawai‘i Supreme Court requires the following four elements to sustain a
claim for defamation:

             (1) a false and defamatory statement concerning another;

             (2) an unprivileged publication to a third party;

             (3) fault amounting at least to negligence on the part of the
             publisher [actual malice where the plaintiff is a public figure];
             and

             (4) either actionability of the statement irrespective of special
             harm or the existence of special harm caused by the publication.

Gonsalves v. Nissan Motor Corp. in Haw., 100 Hawai‘i 149, 171, 58 P.3d 1196,
1218 (2002) (alteration in original) (citation omitted). Because reputation is the
interest protected, “for tort liability to lie for either slander or libel the defamation
must be communicated to some third party other than the person defamed.” Id.
(citation omitted).


                                            6
             29. As a direct, proximate, and foreseeable result of these
             malicious and false publications by Defendants, Plaintiff’s
             reputation has been severely harmed. In addition, Plaintiff
             suffered and is likely to continue to suffer serious mental and
             physical injuries and damages.

ECF No. 33 ¶¶ 26-29.

      A.     Qualified Privilege

      Defendants contend that qualified privilege requires dismissal of this claim.

A qualified privilege “arises when the author of the defamatory statement

reasonably acts in the discharge of some public or private duty, legal, moral, or

social, and where the publication concerns subject matter in which the author has

an interest and the recipients of the publication a corresponding interest or duty.” 5

Aku v. Lewis, 52 Haw. 366, 371, 477 P.2d 162, 166 (1970) (citations omitted).

Essential to the privilege is the recipient’s interest or duty. See id. There is no

privilege if the recipient has “no recognized interest in the statement.” Id.

(citations omitted).

      Qualified privilege is an affirmative defense. See Spencer v. Permanente

Med. Grp., Inc., Case No. 15-cv-00455-VC, 2015 WL 2374357, at *1 (N.D. Cal.

May 5, 2015); Kainz v. Lussier, 4 Haw. App. 400, 402, 667 P.2d 797, 800 (1983)

(noting that the defendant raised qualified privilege as an affirmative defense).


5
  “[W]hether the defamatory communication was privileged is an issue of law to
be determined by the court.” Calleon v. Miyagi, 76 Hawai‘i 310, 319, 876 P.2d
1278, 1287 (1994) (alterations and citation omitted).
                                           7
Affirmative defenses may not ordinarily be raised by a motion to dismiss, unless

there are no disputed issues of fact. See Scott v. Kuhlmann, 746 F.2d 1377, 1378

(9th Cir. 1984) (per curiam) (citations omitted); Spencer, 2015 WL 2374357, at *1

(holding that qualified privilege is not a basis for dismissal at the pleading stage);

cf. Vineyard v. Soto, No. 10-CV-1481-SI, 2011 WL 5358659, at *6 (D. Or. Nov. 7,

2011) (“[Q]ualified privilege does not generally preclude a claim for malicious

prosecution or IIED at the pleading stage.”).

      Dismissal on qualified privilege grounds is inappropriate at this stage

because Plaintiff should have an opportunity to overcome the privilege by

presenting evidence of Defendants’ improper motive. See Elizabeth Retail Props.

LLC v. KeyBank Nat’l Ass’n, 83 F. Supp. 3d 972, 996 (D. Or. 2015). In this case,

qualified privilege necessarily involves an evaluation of disputed facts and is

therefore improperly considered in the FRCP 12(b)(6) context. Determinations

about Defendants’ motives should be resolved at summary judgment or trial.6 See

id. Accordingly, the Motion is DENIED as to Defendants’ request for dismissal of

the defamation claim based on qualified privilege.

II.   Count II – Intentional and/or Negligent Infliction of Emotional Distress

      Defendants seek dismissal of Plaintiffs’ NIED claim. Plaintiff again



6
  The cases relied upon by Defendants evaluated qualified privilege at the
summary judgment phase. See Mem. in Supp. of Mot., ECF No. 38-2 at 3-4.
                                           8
consolidates her emotional distress claim. The Court previously determined that

Plaintiff adequately stated an IIED claim but dismissed the NIED claim with leave

to amend.

      Plaintiff continues to allege that Defendants’ acts “were intentional,

egregious, outrageous, and/or negligent and caused [her] severe and substantial

emotional distress.” ECF No. 33 ¶ 31. At issue here is the sufficiency of the

NIED claim, the elements of which are: “(1) that the defendant engaged in

negligent conduct; (2) that the plaintiff suffered serious emotional distress; and (3)

that such negligent conduct of the defendant was a legal cause of the serious

emotional distress.” Caraang v. PNC Mortg., 795 F. Supp. 2d 1098, 1122 (D.

Haw. 2011) (citation omitted).

      The Hawai’i Supreme Court has held:

             a plaintiff may recover for [NIED], absent any physical
             manifestation of his or her psychological injury or actual
             physical presence within a zone of danger, where a reasonable
             person, normally constituted, would be unable to adequately
             cope with the mental stress engendered by the circumstances of
             the case. . . . Thus, an NIED claim is nothing more than a
             negligence claim in which the alleged actual injury is wholly
             psychic and is analyzed utilizing ordinary negligence principles.

Kaho‘ohanohano v. Dep’t of Human Serv., 117 Hawai‘i 262, 306, 178 P.3d 538,

582 (2008) (alteration in original) (citation omitted). Any negligence action that

“‘require[s] the [defendant] to conform to a certain standard of conduct for the

protection of [the plaintiff] against unreasonable risks’” also requires a showing
                                          9
that the defendant owed a duty of care. Doe Parents No. 1 v. Dep’t of Educ., 100

Hawai‘i 34, 71, 58 P.3d 545, 582 (2002) (alterations in original) (citations

omitted).

      A plaintiff must also establish “some predicate injury either to property or to

another person in order himself or herself to recover for [NIED].”

Kaho‘ohanohano, 117 Hawai‘i at 307, 178 P.3d at 583 (alteration in original)

(citation omitted); Doe Parents No. 1, 100 Hawai‘i at 69-70, 58 P.3d at 580-81

(explaining that to meet his or her burden of proving actual injury, a plaintiff

alleging NIED “must establish, incident to his or her burden of proving actual

injury (i.e., the fourth element of a generic negligence claim), that someone was

physically injured by the defendant’s conduct, be it the plaintiff himself or herself

or someone else” (citations omitted)).

      As before, Plaintiff fails to sufficiently state an NIED claim. She does not

identify the duty owed by Defendants, nor how the duty was breached. She merely

alleges that Defendants’ breached a duty of care. FAC, ECF No. 33 ¶ 34. In the

Opposition, Plaintiff argues that the FAC alleges facts demonstrating a special

relationship between the parties that gives rise to a duty of care: Plaintiff and

William were married and share four children, Denise is William’s new spouse,

and the parties communicate through OFW. However, Plaintiff does not tie these

facts to a duty in the FAC so they cannot be considered when evaluating a motion


                                          10
to dismiss. See Broam v. Bogan, 320 F.3d 1023, 1026 n.2 (9th Cir. 2003) (“In

determining the propriety of a Rule 12(b)(6) dismissal, a court may not look

beyond the complaint to a plaintiff’s moving papers, such as a memorandum in

opposition to a defendant’s motion to dismiss.” (quoting Schneider v. Cal. Dep’t

of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998))). The Opposition cannot cure

the deficiencies identified above even though they arguably pertain to the NIED

claim. 7

       Because it is possible that the NIED claim could be saved by further

amendment, the Court DISMISSES it with leave to amend. This is Plaintiff’s final

opportunity to amend this claim and cure the deficiencies identified by the Court.

III.   Sanctions

       Plaintiff requests sanctions against Defendants on the following grounds:

(1) Defendants did not advise the Court during the July 31, 2019 Rule 16

Scheduling Conference that they intended to file a second motion to dismiss; (2)

the Motion was filed after the expiration of a second extension for Defendants to

file an answer; (3) Defendants did not comply with Local Rule 7.8’s pre-filing

conference requirement; (4) Defendants raised arguments that could have been


7
  Instead, “[f]acts raised for the first time in plaintiff’s opposition papers should be
considered by the court in determining whether to grant leave to amend or to
dismiss the complaint with or without prejudice.” Broam, 320 F.3d at 1026 n.2
(citation omitted).

                                          11
presented in the prior motion to dismiss; and (5) Defendants failed to cite authority

to support dismissal for lack of subject matter jurisdiction. See Opp’n to Mot.,

ECF No. 43 at 2-3.

      Defendants counter that they attempted to meet and confer with Plaintiff’s

counsel but did not receive a response. Defendants claim that they attempted to

secure an extension of time to answer or otherwise plead because the parties agreed

to mediate this case, but they were forced to file this Motion in lieu of an answer.

Defendants also clarify that they do not seek dismissal for lack of subject matter

jurisdiction; they merely pointed out that they are currently residents of Florida,

not Hawai‘i.

      Based on the record before it, the Court declines to award sanctions. First, at

the time of the scheduling conference, Plaintiff had recently filed the FAC, so it is

possible that Defendants had yet to contemplate filing another motion to dismiss.

Second, defense counsel claims that he attempted to meet and confer with

Plaintiff’s counsel prior to the expiration of the deadline to answer or otherwise

plead. Although Defendants should not have filed this Motion after the expiration

of a second extension, the Court notes that the deadline to file dispositive motions

does not expire until March 4, 2020. ECF No. 36. Third, if Plaintiff’s counsel did

not respond to defense counsel’s requests to meet and confer, Plaintiff cannot




                                          12
accuse Defendants of failing to comply with Local Rule 7.8.8 Fourth, Defendants

previously raised the arguments presented in the Motion. The Court declined to

consider qualified privilege because it was raised for the first time in the reply and

Defendants challenged Plaintiff’s NIED claim. Indeed, the NIED claim was

dismissed with leave to amend. This Motion contends that the NIED claim is still

insufficiently pled in the FAC, and the Court agrees. Finally, because Defendants

are not seeking dismissal for lack of subject matter jurisdiction, the fact that they

did not cite authority is not sanctionable. 9

      For these reasons, the Court DENIES Plaintiff’s request for sanctions.

      //

      //

      //

      //

      //

      //

      //




8
  Defendants should have explained counsel’s efforts to comply with Local Rule
7.8 in the Motion.
9
  In any event, parties are not generally sanctioned for merely failing to cite
relevant authority.
                                           13
                                  CONCLUSION

      In accordance with the foregoing, the Court HEREBY GRANTS IN PART

AND DENIES IN PART Defendants’ Motion. The Court DENIES the Motion to

the extent Defendants request dismissal of the defamation claim (Count I) on

qualified privilege grounds. Plaintiff’s NIED (Count II) claim is dismissed with

leave to amend.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawai‘i, December 23, 2019.




Civil No. 18-00501 JAO-WRP; Hamilton v. Lefkowitz; ORDER GRANTING IN PART AND DENYING
IN PART DEFENDANTS’ MOTION TO DISMISS


                                         14
